Sullivan, J.,
concurs in a memorandum as follows: I join in the affirmance but with the caveat that there appears to be no justification for the preliminary injunction’s provision entitling a claimant, faced with an adverse determination after a telephonic fair hearing, to an at-home hearing, de novo. On the basis of this record there is no reason to assume that a telephonic hearing involved a credibilty issue, which is the rationale for the provision permitting a de novo in-person hearing, or that, even if such issue existed, it was unfairly decided. Since, however, the preliminary injunction at issue follows in the wake of numerous temporary restraining orders, each different from the other and each tailored to meet specific concerns, it is obvious that the IAS Court is closely monitoring the situation and will be guided by the results generated by implementation of the present order. Finally, it should be noted, we are dealing here with an award of provisional relief only.